Securities and Exchange Commission 100 F Street NE Washington, DC20549 December 17, 2007 RE: American Electric Power Company, Inc. Definitive 14A Filed March 15, 2007 File No.1-03525 Responses to the comment letter dated December 6, 2007 from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) regarding the above-captioned Proxy Statement are provided herewith, including the text of the Staff’s comments. *** Compensation Discussion and Analysis, page 21 1. We note your response to comment 3 in our letter dated August 21, 2007. Please include in future proxy statements disclosure similar to what you have provided in response to this. Response: In future proxy statements, AEP will include disclosure similar to what AEP stated in its response to comment 3 to the SEC’s comment letter dated August 21, 2007. *** AEP acknowledges that: (i) it is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) AEP may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to call me (614-716-1648) with any questions you may have regarding this filing or if you wish to discuss the above responses. Very truly yours, Thomas G. Berkemeyer c:Ellie Quarles, Special Counsel
